Weltner, Chief Justice.
Smith shot and killed J. B. Hooks with a handgun. He was found guilty (but mentally ill) of malice murder and aggravated assault, and was sentenced to life imprisonment.1
We have reviewed Smith’s claims of error. We hold that the evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); and there was no error in the trial of the case that warrants a new trial, or other substantial relief.

Judgment affirmed.


All the Justices concur.


 The homicide occurred March 7, 1991. Smith was indicted July 29, 1991. He was tried by a jury and convicted and sentenced January 24, 1992. A notice of appeal to the Court of Appeals was filed February 17, 1992. The case was transferred to this court March 26, 1992. The appeal was submitted for decision May 8, 1992.